Detailed Action1
America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, 6-12, & 21 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2020/037018 to Neumann in view of U.S. 2016/0297650 to Bang.
Claim 1 recites a lift system for a rotor blade of a wind turbine.  Neumann relates to such a lift system (50).  See Neumann [0002] and Fig. 3.  Neumann teaches that the lifting device [has] a structural frame body (52) having a root end….supporting a root cradle (54) [and a] tip end supporting a tip cradle (56) with both cradles have a profile that corresponds to at least one exterior surface of the rotor blade.  See Neumann [0041] and Figs. 3-4.  Such a cradle system will experience the intended use asymmetric loading because the blade is asymmetric, as shown in figure 3.
Neumann does not teach a variable airflow assembly coupled to the tip end of the lifting device, the variable airflow assembly comprising at least one surface moveable between a plurality of positions having varying resistances so as to counteract the asymmetric loading.  Rather, Neumann teaches a gyroscope system for counteracting asymmetric loads.  See Neumann [0044]-[0049] and Figs. 3-4 and 9.  Yet it would have been obvious to modify Neumann to include a variable airflow assembly in view of Bang.  
Bang relates to a system for controlling the orientation of a hanging load.  See Bang [0001].  The hanging turbine blade of Neumann would be one such load, thus the two references are analogous art as Bang is applicable to solving the specific problem identified in Neumann, that of controlling the orientation of the turbine blade during transport.  Bang teaches using a series of flywheel units (9).  See Bang [0044] and Figs. 4-5.  The flywheel units (9) each have a flywheel (10), which is considered the recited at least one surface, attached to a gimbal (11), allowing the wheel to rotate.  Id.  The gimbal is, in turn, attached to a frame member (15).  See Bang Fig. 3.  When the flywheel is in the vertical orientation shown in figure 4 of Bang, it is generally parallel and in line with the plane of the frame.  It will also limit more airflow than when the flywheel is in the horizontal position shown by the middle flywheels (9b, c) in figure 5.  Thus, Bang teaches a first open position in which the…surface is rotated away from a plane of the frame member to allow airflow through the frame member as well as the second closed position.  
It is obvious to apply a known technique to a known product or method, ready for improvement, to yield predictable results.  See MPEP 2143(D).  In this case, it would have been obvious to modify Neumann to include such flywheel units (9) to better control the orientation of the turbine blade lifting unit.  Furthermore, Bang teaches that the flywheel units communicate with onboard gyroscope units, such as those already in use in Neumann, to obtain data and determine how the flywheels should be oriented.  Thus, it would have been predictable to add this system to Neumann and use the existing gyroscopes to provide data allowing the flywheels to then control orientation.
Claim 1 recites that the varying positions of the created varying resistances to counteract asymmetric loading.  Claim 1 does not explicitly state that the resistance occurs due to the change in airflow recited in the final paragraph of the claim.  In other words, claim 1 can (and is) taught by this combination in which the change in orientation of the flywheels does alter the resistances due to the flywheel forces and also, by happenstance, alters airflow through the frames.
Finally, claim 1 recites that the variable airflow assembly [is] coupled to the tip end of the lifting device.  This feature is taught either of two ways.  One, figure 4 of Bang shows multiple flywheels including one on either end.  Thus, one of the flywheels would be mounted on a tip end if the system would transposed onto Neumann.  Alternately, it would have been obvious as a matter of common sense that when adding these flywheels to Neumann, which explicitly teaches asymmetric loads, that the flywheels would specifically be mounted to the region experiencing the larger asymmetric load, namely the tip region.
Claim 3 recites the at least one surface is one of a plurality of surfaces mounted to a frame member.  Figure 4 of Band shows four flywheels mounted to four gimbals in the frame.  The horizontal orientation of all four flywheels should provide a greater resistance to the asymmetric loading.
Regarding claim 4 Bang teaches that the at least one surface is secured 2 of 7ATTORNEY DOCKET NO.: to a hinge point in the form of the gimbal (11) and its associated electric motor (12) that allow[s] movement of the…surface between the [two] position[s].  See Bang [0046].  
Regarding claim 6, Neumann teaches at least one gyroscope configured to modify an orientation of the lifting device as the lifting device is lifted or lowered to and from a hub mounted to a tower of the wind turbine.  See Neumann [0046]-[0047].  Figures 3-4 of Neumann further show first and second gyroscopes being coupled to at least one of the root and the tip ends of the structural frame body, respectively as recited in claim 7.
Regarding claim 8, Bang teaches an electric motor (12) that moves the flywheels.  See Bang [0046].  Regarding claim 9, both Bangand Neumann teach controller[s] for controlling these drive systems.  See Bang [0049] and Neumann [0046]-[0047].
Claim 10 recites that when power is lost or an emergency stop is initiated, the controller is configured to operate in a failsafe mode in which at least one of a speed of the at least one gyroscope, a tilt of the at least one gyroscope, or a position of the surface are controlled to a predetermined safety threshold.  Neither Neumann nor Bang explicitly teach this feature, but such a safety feature would have been obvious as a matter of common sense.  Regarding claim 11, Neumann teaches using a remote control.  See Nuemann [0046].  Finally, regarding claim 12, Neumann teaches using one or more sensors communicatively coupled to the controller for monitoring the orientation of the lifting device and that such sensors may be Global Positioning Sensor (GPS) sensors, accelerometers, smart sensors, or combinations thereof.  See Neumann [0048].
Claim 21 recites substantially the same features as claim 1, but further recites the presence of multiple movable surfaces.  Bang shows multiple flywheels and shows both horizontal and vertical groupings.  See Bang Figs. 4 & 9.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed October 6, 2022 have been fully considered and are persuasive.  The previous grounds of rejection have been withdrawn and replaced with new rounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Moshe Wilensky whose telephone number is 571-270-3257. The examiner’s fax number is 571-270-4257.  The examiner can normally be reached on Monday-Friday from 9 to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MOSHE WILENSKY/
Primary Examiner, Art Unit 3726












    
        
            
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action.  All direct claim quotations are presented in italics.  All non-italic reference numerals presented with italicized claim language are from the cited prior art reference.  All citations to “specification” are to the applicant’s published specification unless otherwise indicated.
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art at the time the invention was filed.”